DETAILED ACTION


      
      Status of the Application


1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 2-5, 7-13, 15-17 and 20-21 have been cancelled.
3.  Claims 1, 6, 14 and 18-19 are allowed.

        Reasons for Allowance
Nichol (US 2013/0087609) discloses receiving scan data, location data, and status data, then determining at least one medical-device characteristic based on the scan data and the status data.  DeBusk (20180096292 A1) on the other hand, discloses a database in which unique identification numbers encoded in RFID tags are cross referenced to Unique Device Identifier (UDI) numbers assigned by a governmental agency to identify specific types of medical items used in medical procedures.  However, the limitations on scanning a barcode for a first plurality of medical device information, wherein the first plurality of medical device information comprises an expiration date, lot number, and a unique device identifier (UDI) for the medical device; interpreting a first plurality of medical device information; automatically pulling a second plurality of medical device information associated with the medical device based on the first plurality of medical device information; aggregating the first and second pluralities of medical device information; the second plurality of medical device information is stored on a local database comprising information from a Food and Drug Administration UDI database, and the second plurality 

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687